                                           Case 3:20-mc-80181-EMC Document 3 Filed 10/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     E. K. WADE,                                         Case No. 20-mc-80181-EMC
                                   8                     Plaintiff,
                                                                                             ORDER DISMISSING CASE
                                   9               v.

                                  10     WILLIAM H. ALSUP, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            The Court recently dismissed two lawsuits initiated by Plaintiff against judges in this

                                  14   District, Ninth Circuit judges, and USAO attorneys. See Wade v. Alsup, No. 20-mc-80167 EMC

                                  15   (N.D. Cal.) (Docket No. 5); Wade v. Alsup, No. 20-mc-80178 EMC (N.D. Cal.) (Docket No.

                                  16   4). In the instant case, Plaintiff again sues the same defendants based on the same underlying

                                  17   facts.

                                  18            The Court rules consistent with its orders in the two above-referenced cases. That is, the

                                  19   Court has reviewed the complaint and finds that it does not state a potentially cognizable

                                  20   claim. Therefore, in accordance with the Order filed on June 24, 2010, in Wade v. Gilliland, No.

                                  21   C-10-0425 WHA (N.D. Cal.), the Clerk is directed not to accept the complaint for filing and this

                                  22   action is dismissed.

                                  23

                                  24            IT IS SO ORDERED.

                                  25   Dated: October 14, 2020

                                  26

                                  27                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  28                                                      United States District Judge
